     Case 2:20-cv-00804-KJD-EJY Document 15 Filed 01/27/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   AIMEE LYNN O’NEIL,                                   Case No. 2:20-cv-0804-KJD-EJY
 8                                           Plaintiff,                     ORDER
 9          v.
10   STATE OF NY,
11                                         Defendant.
12          Before the Court for consideration is the Report and Recommendation (#5) of Magistrate
13   Judge Elayna J. Youchah entered July 7, 2020, recommending that Plaintiff’s complaint be
14   dismissed and that Plaintiff’s Motion for Entry of Clerk’s Default (#4) be denied, because the
15   State of New York is immune from suit. Though the time for doing so has passed, Plaintiff has
16   failed to file objections to the report and recommendation. Plaintiff’s Amended Complaint (#11)
17   does not resolve the immunity issue and further is frivolous.
18          The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
20   Recommendation (#5) of the United States Magistrate Judge entered July 7, 2020, should be
21   ADOPTED and AFFIRMED.
22          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
23   Recommendation (#5) entered July 7, 2020, are ADOPTED and AFFIRMED;
24          IT IS FURTHER ORDERED that Plaintiff’s Motion for Entry of Clerk’s Default (#4) is
25   DENIED;
26   ///
27   ///
28   ///
     Case 2:20-cv-00804-KJD-EJY Document 15 Filed 01/27/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED with prejudice.
 2   Dated this 27th day of January 2021.
 3
 4
 5                                           _____________________________
                                             Kent J. Dawson
 6                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
